IN THE SUPREME COURT OF THE STATE OF DELAWARE

TUTOR PERINI CORPORATION,               §
                                        §    No. 504, 2017
      Defendant/Counterclaimant-        §
      Below, Appellant,                 §
                                        §
             v.                         §    Court Below:
                                        §    Chancery Court of the
GREENSTAR IH REP, LLC,                  §    State of Delaware
                                        §
      Plaintiff-Below,                  §
      Appellee,                         §
                                        §    C.A. No. 12885-VCS
      and                               §
                                        §
GARY SEGAL,                             §
                                        §
      Plaintiff/Counterclaim-           §
      Defendant-Below, Appellee.        §

                               Submitted: May 9, 2018
                               Decided: May11, 2018

Before VALIHURA, SEITZ and TRAYNOR, Justices.

                                     ORDER

         This 11th day of May 2018, the Court, having considered this matter on the

briefs and oral arguments of the parties and the record below, and having concluded

that the same should be affirmed on the basis of, and for the reasons assigned by the

Court of Chancery in its Memorandum Opinion dated October 31, 2017 and Final

Order and Judgment dated November 15, 2017;
        NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the

Court of Chancery be, and the same hereby is, AFFIRMED.

                                   BY THE COURT:


                                   /s/ Karen L. Valihura
                                   Justice